Title: To Benjamin Franklin from ——— Pelletier, 29 July 1778
From: Pelletier, ——
To: Franklin, Benjamin


Monsieur
A Paris ce 29 Juillet 1778.
Quoique ces essais ne contiennent que des idées très simples, l’utilité dont je crois qu’elles pourroient être à vos compatriotes et l’intérêt que leur courage inspire à tous ceux en qui la corruption n’a point éteint les sentimens de la nature, m’engagent à les mettre sous vos yeux. Si elles étoient adoptées, le tems actuel est peut être celui dans lequel il seroit le plus important de former les établissemens que je propose. Ce seroit le moyen de porter le crédit public à son plus haut dégré, par la confiance qu’inspireroit une telle administration et par la facilité avec laquelle l’Etat obtiendroit les finances qui lui seroient nécessaires. Cette administration pourroit n’être qu’agréable aux peuples et ne pourroit que leur assûrer encore plus cette liberté inestimable qu’ils défendent si généreusement. Les Asyles augmenteroient certainement l’attachement et le courage des Troupes, et seroient des moyens assûrés pour attirer les étrangers, par la certitude dans laquelle chacun seroit d’avoir toujours des retraites honnêtes, et de ne jamais manquer du nécessaire. Ce seroit enfin un moyen sûr pour établir des manufactures dans toutes vos Provinces, et pour rendre en peu d’années votre Etat le plus fort, le plus heureux, le plus peuplé et le plus florissant de la terre.
J’aurai l’honneur de passer chez vous d’ici à quinzaine, et si vous jugez que mon travail ne soit bon à rien, je vous serai obligé de vouloir bien me le faire remettre. En attendant, Permettez que j’aie l’honneur d’être avec la plus grande estime, Monsieur Votre très humble et très obéissant serviteur
Pelletier
